EXHIBIT 10.2





MANAGEMENT AGREEMENT
This AGREEMENT made as of the 18th day of September 2020 by and among CERES
MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”), CERES ORION
L.P., a New York limited partnership (the “Partnership”) and QUANTICA CAPITAL
AG, a private company limited by shares (Aktiengesellschaft) organized under the
laws of Switzerland (“Quantica” or the “Advisor”).
W I T N E S S E T H :
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation; and
WHEREAS, such trading to be conducted directly or indirectly through investment
in a master fund of which CMF would be the trading manager and Quantica would be
the advisor; and
WHEREAS, the Fifth Amended and Restated Limited Partnership Agreement dated as
of March 31, 2019, as amended (the “Partnership Agreement”) permits CMF to
delegate to one or more commodity trading advisors CMF’s authority to make
trading decisions for the Partnership, which advisors may or may not have any
prior experience managing client funds; and
WHEREAS, the Advisor is regulated and licensed as a manager of collective assets
(Verwalter von Kollektivvermögen) by the Swiss Financial Market Supervisory
Authority (FINMA), registered as a commodity trading advisor and a commodity
pool operator with the Commodity Futures Trading Commission (“CFTC”) and is a
member of the National Futures Association (“NFA”); and
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1. DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions of
this Agreement, effective October 1, 2020, the Advisor shall have sole authority
and responsibility, as one of the Partnership’s agents and attorneys-in-fact,
for directing the investment and reinvestment of the assets and funds of the
Partnership allocated to it, whether directly or indirectly through a master
fund, from time to time by CMF in commodity interests, including commodity
futures and options on futures contracts and spot and forward contracts. All
such trading on behalf of the Partnership shall be in accordance with (i) the
trading policies expressly set forth in Appendix B hereto (the “CMF Trading
Policies”), as such trading policies may be changed from time to time upon
receipt by the Advisor of prior written notice of such change, and (ii) pursuant
to the trading strategy selected by CMF to be utilized by the Advisor in
managing the Partnership’s assets.  CMF has initially selected the
Advisor’s Quantica Managed Futures Program (the “Program”), as described in
Appendix A attached hereto, to manage the Partnership’s assets allocated to it. 
Any open positions or other investments at the time of receipt of such notice of
a change in trading policy shall not be deemed to violate the changed policy and
shall be closed or sold in the ordinary course of trading.  The Advisor may not
deviate from the CMF Trading Policies without the prior written consent of the
Partnership given by CMF.  The Advisor makes no representation or warranty that
the trading to be directed by it for the Partnership will be profitable or will
not incur losses.
1

--------------------------------------------------------------------------------

(b) CMF acknowledges receipt of the description of the Advisor’s Program,
attached hereto as Appendix A. All trades made by the Advisor for the account of
the Partnership, whether directly or indirectly through a master fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor.  However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant or
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF.  The Advisor, with the prior written permission (by original,
fax copy or email copy) of CMF, may enter into swaps and other derivative
transactions with any swap dealer it chooses for execution with instructions to
give-up the trades to the broker designated by CMF, provided that the swap
dealer and any give-up or other fees are approved in advance by CMF.  All
give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (via
EGUS or by original, fax copy or email copy).
(c) The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A, provided that CMF, the
Partnership and the Advisor agree that the leverage applied to the assets of the
Partnership allocated to the Advisor (“Allocation Amount”), either directly or
indirectly through a master fund, shall initially be 2x, which may be changed by
CMF from time to time with 5 days’ prior notice to the Advisor but in no event
shall the leverage applied to the Allocation Amount exceed 2x. In the event the
Advisor wishes to use a trading system or methodology other than or in addition
to the Program in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives CMF prior written
notice of its intention to utilize such different trading system or methodology
and CMF consents thereto in writing.  In addition, the Advisor will provide five
days’ prior written notice to CMF of any change in the trading system or
methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would require a change in the description of
the trading strategy or methods described in Appendix A to be materially
accurate.  Further, the Advisor will provide the Partnership with a current list
of all commodity interests to be traded for the Partnership’s account, whether
directly or indirectly through a master fund, which will be attached as Appendix
C to this Agreement, and the Advisor will not trade any additional commodity
interests for such account without providing notice thereof to CMF and receiving
CMF’s written approval.  The Advisor also agrees to provide CMF, on a monthly
basis, with a written report of the assets under the Advisor’s management
together with all other matters deemed by the Advisor to be material changes to
its business not previously reported to CMF.  The Advisor further agrees that it
will convert foreign currency balances (not required to margin positions
denominated in a foreign currency) to U.S. dollars no less frequently than
monthly.  U.S. dollar equivalents in individual foreign currencies of more than
$100,000 will be converted to U.S. dollars within one business day after such
funds are no longer needed to margin foreign positions.
2

--------------------------------------------------------------------------------

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), its members, directors, officers, and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order. 
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by federal or state law
or NFA rule or order.  The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential.
(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion.  The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.
(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor.  CMF will use its best efforts to give two days prior notice to
the Advisor of any reallocations or liquidations.
(g) The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades.  The Advisor’s
errors shall include, but not be limited to, inputting improper trading signals
or communicating incorrect orders to the commodity brokers. The Advisor shall
have an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.
3

--------------------------------------------------------------------------------

2. INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
3. COMPENSATION. In consideration of and as compensation for all of the services
to be rendered by the Advisor to the Partnership under this Agreement, the
Partnership shall compensate the Advisor in accordance with Schedule I attached
hereto and such Schedule I shall survive the termination of this Agreement.
4. RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors and employees may render
advisory, consulting and management services to other clients and accounts. The
Advisor and its officers, directors and employees shall be free to trade for
their own accounts and to advise other investors and manage other commodity
accounts during the term of this Agreement and to use the same information,
computer programs and trading strategies, programs or formulas which they
obtain, produce or utilize in the performance of services to CMF for the
Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC‑, or exchange‑imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts. 
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies or risk parameters, accounts experiencing differing inflows or
outflows of equity, accounts that commence trading at different times, accounts
that have different portfolios or different fiscal years, accounts utilizing
different executing brokers and accounts with other differences, and that such
differences may cause divergent trading results.
4

--------------------------------------------------------------------------------

(c) It is acknowledged that the Advisor and/or its officers, directors and
employees presently act, and it is agreed that they may continue to act, as
advisor for other accounts managed by them, and may continue to receive
compensation with respect to services for such accounts in amounts which may be
more or less than the amounts received from the Partnership.
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.
5. TERM.  (a) This Agreement shall continue in effect until December 31, 2021
(the “Initial Termination Date”), unless otherwise terminated as set forth in
this Section.  If this Agreement is not terminated on the Initial Termination
Date, as provided for herein, then, this Agreement shall automatically renew for
an additional one-year period and shall continue to renew for additional
one-year periods until this Agreement is otherwise terminated, as provided for
herein. At any time during the term of this Agreement, CMF may terminate this
Agreement upon 30 days’ notice to the Advisor.  At any time during the term of
this Agreement, CMF may elect to immediately terminate this Agreement if (i) the
Net Asset Value per Unit of the Partnership shall decline as of the close of
business on any day to $400 or less; (ii) the Net Assets of the Partnership
allocated to the Advisor (adjusted for redemptions, distributions, withdrawals
or reallocations, if any) decline by 25% or more as of the end of a trading day
from such Net Assets of the Partnership’s previous highest value; (iii) limited
partners owning at least 50% of the outstanding units of the Partnership
(excluding interests owned by CMF, an affiliate of CMF other than the
Partnership, or any of their employees) shall vote to require CMF to terminate
this Agreement; (iv) the Advisor fails to comply with the terms of this
Agreement; (v) CMF, in good faith, reasonably determines that the performance of
the Advisor has been such that CMF’s fiduciary duties to the Partnership require
CMF to terminate this Agreement; (vi) CMF reasonably believes that the
application of speculative position limits will substantially affect the
performance of the Partnership; (vii) the Advisor fails to conform to the
trading policies set forth in Appendix B attached hereto, as they may be changed
from time to time; (viii) the Advisor merges, consolidates with another entity,
sells a substantial portion of its assets, or becomes bankrupt or insolvent,
(ix) Bruno Gmür dies, becomes incapacitated, leaves the employ of the Advisor,
ceases to control the Advisor or is otherwise not managing the trading programs
or systems of the Advisor, (x) the Advisor’s registration as a commodity trading
advisor with the CFTC or its membership in NFA or any other regulatory
authority, is terminated or suspended; or (xi) CMF reasonably believes that the
Advisor has contributed or may contribute to any material operational, business
or reputational risk to CMF or CMF’s affiliates.  This Agreement will
immediately terminate upon dissolution of the Partnership or upon cessation of
trading by the Partnership prior to dissolution.
5

--------------------------------------------------------------------------------

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in Appendix B attached hereto are changed in such
manner that the Advisor reasonably believes will adversely affect the
performance of its trading strategies; (ii) after the Initial Termination Date;
or (iii) in the event that CMF or the Partnership fails to comply with the terms
of this Agreement.  The Advisor may immediately terminate this Agreement if
CMF’s registration as a commodity pool operator or its membership in NFA is
terminated or suspended.
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6. INDEMNIFICATION.  (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute gross negligence, bad faith, recklessness,
intentional misconduct, or a breach of its fiduciary obligations to the
Partnership as a commodity trading advisor, unless and only to the extent that
the court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by Section
16 of the Partnership Agreement.  The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.
(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
6

--------------------------------------------------------------------------------

(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, court
costs and other legal expenses) incurred in connection therewith.
(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its affiliates, principals, officers, manager(s), employees and member(s) and
the term “CMF” shall include the Partnership.
(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved gross
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, employees and
partners unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses) judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.
(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.
(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.
7

--------------------------------------------------------------------------------

(e) The provisions of this Section 6 shall survive the termination of this
Agreement.
7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a) The Advisor represents and warrants that:
(i) All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading.  All references to the Advisor and its principals, if any, in the
Partnership’s current Private Placement Offering Memorandum and Disclosure
Document (the “Memorandum”) or a supplement thereto will, after review and
approval of such references by the Advisor prior to the use of such Memorandum
in connection with the offering of Partnership units, be accurate in all
material respects, except that with respect to pro forma or hypothetical
performance information in such Memorandum, if any, this representation and
warranty extends only to any underlying data made available by the Advisor for
the preparation thereof and not to any hypothetical or pro forma adjustments.
(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on (a) all of the
customer accounts managed on a discretionary basis by the Advisor’s principals
and/or the Advisor during the period covered by such tables and required to be
disclosed therein, or (b) with the written consent of CMF, a representative
account of the Program, including but not limited to the performance table
reported on the QMF Program’s factsheet, which shows the net returns of a
referenced account managed by the Advisor during the period covered by such
tables and required to be disclosed therein. The Advisor’s performance has been
prepared by the Advisor or its agents in accordance with applicable CFTC and NFA
rules and guidance and have been examined by an independent certified public
accountant, a copy of such thereon has been provided to CMF.  The Advisor will
have its performance table so examined no less frequently than annually during
the term of this Agreement.
(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder.  The
Advisor agrees to maintain and renew such registrations and licenses during the
term of this Agreement including, without limitation, registration as a
commodity trading advisor with the CFTC and membership in NFA and shall maintain
its license as an asset manager of collective investment schemes by FINMA.
(iv) The Advisor is duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it was formed.  It has full power and
authority (corporate or otherwise) to enter into and perform its obligations
under this Agreement.  The Advisor is qualified to do business and is in good
standing as a foreign entity in each jurisdiction in which the nature or conduct
of its business requires such qualification and where the failure to be so
qualified could materially adversely affect the Advisor’s ability to perform its
obligations hereunder.
8

--------------------------------------------------------------------------------

(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
(vii) At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to promptly provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
(b) CMF represents and warrants for itself and the Partnership that:
(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv) CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
(v) CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.
(vi) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii) The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.
9

--------------------------------------------------------------------------------

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.


(a)
The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA, swap execution facility and/or the commodity exchange on which any
particular transaction is executed and any rules and regulations of FINMA.
(ii) To the extent permitted by law or regulation, the Advisor will promptly
notify CMF, in writing, of the commencement of any material investigation, suit,
action or proceeding involving the Advisor or any of its affiliates, officers,
directors, employees and partners, agents or representatives, if such
investigation, suit, action or proceeding also involves CMF.  The Advisor will
provide CMF with copies of any correspondence (including, but not limited to,
any notice or correspondence regarding the violation, or potential violation, of
position limits) from or to the CFTC, NFA or any commodity exchange in
connection with any material, non-routine investigation or audit of the
Advisor’s business activities.
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and, within two business days, to notify, in writing, the broker
and CMF and the Partnership’s brokers of (A) any error committed by the Advisor
or its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
(iv) The Advisor will maintain a net worth of not less than $1,000,000 during
the term of this Agreement.
(v) The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.
(vi) The Advisor will update any information previously provided to CMF under
the Agreement, including, without limitation, information referenced in Section
7(a)(i) hereof
(vii) The Advisor shall promptly notify CMF when the Advisor’s open positions
maintained by the Advisor exceed the Advisor’s applicable speculative position
limits.
(b) CMF agrees for itself and the Partnership that:
(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA, swap execution facility and/or the
commodity exchange on which any particular transaction is executed, to the
extent that failure to so comply would have a materially adverse effect on CMF’s
ability to act as described herein, the Partnership Agreement and in the
Memorandum.
10

--------------------------------------------------------------------------------

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor, to the extent that the
failure to so comply would have a materially adverse effect on CMF's ability to
act as described herein, the Partnership Agreement and in the Memorandum.
(iii) CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance.  CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control. CMF or the selling agents for the Partnership has policies and
procedures in place reasonably designed to comply with Section 312 of the USA
PATRIOT Act, including processes reasonably designed to identify clients that
may be senior foreign political figures1, in accordance with applicable
requirements and regulatory guidance, and to conduct enhanced scrutiny on such
clients where required under applicable law.  In addition, CMF or the selling
agents for the Partnership has policies and procedures in place reasonably
designed to prohibit accounts for foreign shell banks2 in compliance with
Sections 313 & 319 of the USA PATRIOT Act.
9.       COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
10. ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
11. AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.


_________________

1 A "senior foreign political figure" is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise.  In
addition, a "senior foreign political figure" includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure.  For purposes of this definition, a "senior official" or
"senior executive" means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An "immediate family
member" of a senior foreign political figure means spouses, parents, siblings,
children and a spouse's parents and siblings. A "close associate" of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.
2 The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority.  In
addition, a shell bank generally does not employ individuals or maintain
operating records.


11

--------------------------------------------------------------------------------

12. NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic (email) copy or other electronic means (as CMF deems
appropriate under the circumstances) or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue,
New York, New York  10036
Attention:  Patrick Egan
Email:  patrick.egan@morganstanley.com
If to the Advisor:
Quantica Capital AG
Freier Platz 10
Schaffhausen, CH-8200, Switzerland
Attention: Bruno Gmür


Email: Bruno.Gmuer@quantica-capital.com


with a copy to:
Karin Jans
Bärengasse 29, CH–8001
Zurich, Switzerland
Email: Karin.Jans@quantica-capital.com


13. GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
14. ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City.  Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.
15. NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement, except that certain persons not party to this Agreement may have
rights under Section 6 hereof.
12

--------------------------------------------------------------------------------

16. COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
including via facsimile or email, each of which is an original and all of which
when taken together evidence the same agreement. Any signature on the signature
page of this Agreement may be an original, a fax or electronically transmitted
signature or may be executed by applying an electronic signature using DocuSign©
or, if permitted by CMF (such permission not to be unreasonably withheld), any
other similar program.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






13

--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. 
THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.


CERES MANAGED FUTURES LLC
 
QUANTICA CAPITAL AG
                 
By:
/s/ Patrick T. Egan                                

 
By:
/s/ Bruno Gmür                                       

 
Name:   Patrick T. Egan
   
Name: Bruno Gmür
 
Title:   President and Director
   
Title: Founder & CIO
               
CERES ORION L.P.
 
By:
/s/ Nicolas Mirjolet                                  

       
Name: Nicolas Mirjolet
By:
Ceres Managed Futures LLC
  (General Partner)
   
Title: CEO
               
By:
/s/ Patrick T. Egan                                    

     
Patrick T. Egan
     
President and Director
   



14

--------------------------------------------------------------------------------



SCHEDULE I
The compensation payable to the Advisor shall be as follows:
Allocation Amount
Monthly Management Fee (“Management Fee”)
Annual Incentive Fee
(“Incentive Fee”)
$1 – $49,999,999
0.75%
20%
$50,000,000 or more
0.60%
20%



(a) The monthly Management Fee shall be equal to the applicable Management Fee
indicated in the table above of the month-end Net Assets of the Partnership
allocated to the Advisor (computed monthly by multiplying the Net Assets of the
Partnership allocated to the Advisor as of the last business day of each month
by the Management Fee indicated in the table above and dividing the result
thereof by 12).
(b) The annual Incentive Fee shall be equal to 20% of New Trading Profits (as
such term is defined below) earned by the Advisor for the Partnership.
(c) “Net Assets of the Partnership” shall have the meaning set forth in Section
7(d)(2) of the Partnership Agreement and without regard to further amendments
thereto, provided that in determining the Net Assets of the Partnership on any
date, no adjustment shall be made to reflect any distributions, redemptions,
management fees, administrative fees, ongoing selling agent fees or Incentive
Fees payable as of the date of such determination.
(d) “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership.  Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  Ongoing
expenses include offering and organizational expenses of the Partnership.  No
Incentive Fee shall be paid to the Advisor until the end of the first calendar
year period of the Advisor’s trading for the Partnership, which fee shall be
based on New Trading Profits (if any) earned from the commencement of trading by
the Advisor on behalf of the Partnership through the end of the first calendar
year period of such trading.  For the avoidance of doubt, the first Incentive
Fee payment shall be made on December 31, 2020. Interest income earned, if any,
shall not be taken into account in computing New Trading Profits earned by the
Advisor.  If Net Assets of the Partnership allocated to the Advisor are reduced
due to redemptions, distributions or reallocations (net of additions), there
shall be a corresponding proportional reduction in the related loss carryforward
amount that must be recouped before the Advisor is eligible to receive another
Incentive Fee.
15

--------------------------------------------------------------------------------

(e) Annual Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar annual period or a calendar month, as the
case may be, the annual Incentive Fee shall be computed as if the effective date
of termination were the last day of the then current annual period and the
monthly Management Fee shall be prorated to the effective date of termination. 
If, during any month, the Partnership does not conduct business operations or
the Advisor is unable to provide the services contemplated herein for more than
two successive business days, the monthly Management Fee shall be prorated by
the ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.












16

--------------------------------------------------------------------------------

APPENDIX A
The Quantica Managed Futures Program is a fully systematic investment program
that aims to detect medium-term trend-following market inefficiencies in a
diversified, liquid investment universe. The Advisor’s investment philosophy
centers on the belief that quality risk-adjusted returns can be systematically
captured from liquid markets by statistically analyzing risk-adjusted
outperformance of one market versus other markets in the investment universe.
The goal of the investment philosophy is to generate optimized long-term
risk-adjusted compounded returns that are largely uncorrelated to traditional
asset classes such as stocks and bonds. To achieve this goal, it employs a
unique and proprietary, fully systematic approach to medium term trend-following
that is based on risk-adjusted, relative trend identification that delivers
style-consistent trend-following returns with the ability to enhance efficiency
and diversification.










17

--------------------------------------------------------------------------------

APPENDIX B
Trading Policies of Ceres Orion L.P.


1.
The Partnership will invest its assets only in commodity interests that an
advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions.  Sufficient volume, in this context, refers to a level of
liquidity that an advisor believes will permit it to enter and exit trades
without noticeably moving the market.


2.
The Adviser will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership’s net assets allocated to that advisor.  To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts: (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange;
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.


3.
The Partnership may occasionally accept delivery of a commodity.  Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.


4.
The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.


5.
The Partnership will not utilize borrowings except short‑term borrowings if the
Partnership takes delivery of any cash commodities.


6.
The Advisor may from time to time employ trading strategies such as spreads or
straddles on behalf of the Partnership.  The term “spread” or “straddle”
describes a commodity futures trading strategy involving the simultaneous buying
and selling of futures contracts on the same commodity but involving different
delivery dates or markets and in which the trader expects to earn a profit from
a widening or narrowing of the difference between the prices of the two
contracts.





7.
The Partnership will not permit the churning of its commodity trading accounts. 
The term “churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.





18

--------------------------------------------------------------------------------



APPENDIX C
List of Commodity Interests


[image0.jpg]








19